I dissent from the majority opinion on the ground that the appellant was entitled to have the fact go to the jury that he appealed to an officer of the law for protection shortly before the fatal encounter. The mere fact alone, of course, is admissible for the defendant, and not the statements which he made to the officer. This may be developed by the state on cross-examination, if it so desires; and, if the state should go into the details of appellant's conversation with the officer, and show only partially what occurred, then the defendant would have the right to develop further details.
It must be remembered in this case that there are direct and sharp conflicts as to who was the aggressor in the difficulty. In such case, that fact is admissible tending to show who the aggressor was. In 6 Encyclopedia of Evidence, page 765, it is said that: "Any fact is admissible which tends to show which party was the aggressor in the conflict immediately resulting in the homicide, where this question is properly in issue. The previous declarations or expressions of intention by either party are admissible. The deceased's expressions to *Page 263 
others of his animosity toward the defendant are admissible to show that he was the aggressor. It is competent to show the previous conduct of the defendant, indicating his peaceable or hostile intentions, or that of the deceased showing his hostile purpose, or his fear of the defendant."
In Nelson v. State, 58 S.W. 107, the Texas court of criminal appeals specifically held that a defendant was entitled to show that he resorted to a peace officer for protection; the opinion of that court saying that:
"Bill No. 1 complains that the court erred in refusing to permit appellant to prove: That, some three or four hours after appellant had a previous difficulty with deceased, appellant went to the justice of the peace and requested that deceased be put under a peace bond, to prevent deceased from killing him. The request being refused, appellant applied to the city marshal for protection, and, while crying, appellant asked the marshal what he should do. Furthermore, he stated to the marshal that he (appellant) could make a dollar by waiting on the table at Sitterle's saloon, but, if he went there, deceased would kill him. Thereupon the marshal told him to go on to work, and when he (marshal) got back from supper he would come at once and protect appellant from deceased. Bill No. 2, in addition to the above, complains that after he was permitted to prove that he went to Sitterle's to work, and that while working in the back room, deceased came into the front room, and, after a few words left; that then defendant offered to prove by Sitterle that, as soon as deceased left, appellant called witness to the back room and told him that deceased was looking for him (defendant), to kill him, and witness then ordered appellant to leave, as he (witness) did not want any killing done there, and defendant immediately left. This testimony is objected to by the state on the ground that the same was immaterial and irrelevant. We think the testimony was both material and relevant, as it tended very strongly to show the intent and animus of *Page 264 
appellant at the time of the homicide, and his desire for peace and his apprehension of danger" — citing Everett v. State, 30 Tex. App. 682[30 Tex.Crim. 682], 18 S.W. 674, and Simmons v. State,31 Tex.Crim. 227, 20 S.W. 573.
This decision seems to embody both logic and justice. The exact question has not been decided in this state, and I think we should follow this Texas decision.
The case of Newcomb v. State, 37 Miss. 383, cited in the majority opinion, has no bearing here. There, the request was a mere statement or conversation, not with an officer of the law, but a conversation with a private citizen. Neither has the case of Molphus v. State, 124 Miss. 584, 87 So. 133, any bearing here. In that case the defendant made no appeal to an officer of the law for protection, nor was there any effort made to promote peace, and there was nothing to dispute the fact that Molphus was the aggressor except his unsupported statement. Molphus merely offered to sell his property and move.
It seems to me that it could not be said that the officer's evidence to the fact that protection was sought was self-serving in any respect, when he went to the officer of the law to secure the protection of the law against a threatened attack upon him. It would not be natural for him to contemplate murder and then go to an officer of the law who would be under duty to take appropriate steps to prevent a violation of the law, or to apprehend and punish a violator of the law. Under no just reasoning could it be assumed that a criminal would set the law in motion which would be certain to result in his arrest and punishment, and would, more than likely, prevent his carrying out the object he had in view.
Whenever the evidence leaves it doubtful as to who was the aggressor, all the pertinent facts which would tend to shed light upon the question should be given to the jury. This principle is illustrated in many cases. In the case of State v. Jefferson, 43 La. Ann. 995, 10 So. 199, while the court held against the contention in the *Page 265 
particular case that the particular evidence was admissible, it said, on page 200 of the Southern Reporter that: "If there were a question as to whether the attack was made by the deceased or the accused in the fatal rencounter, it would be competent to show, by prior declarations of either party, that the attack made was the one he intended to make. It is likewise permissible to prove antecedent acts and declarations for the purpose of showing the quo animo, or of rebutting the charge of malice. Whart. Hom. 694, 695." See, also, Leverich v. State, 105 Ind. 277, 4 N.E. 852; Burns v. State, 49 Ala. 370; Stewart v. State, 19 Ohio, 302, 53 Am. Dec. 426; Schauer v. State (Tex. Cr. App.), 60 S.W. 249; Clay v. State, 40 Tex.Crim. R., 51 S.W. 370; Everett v. State, 30 Tex. App. 682[30 Tex.Crim. 682], 18 S.W. 674; Red v. State, 39 Tex.Crim. R.,46 S.W. 408; Butler v. State, 33 Tex.Crim. R., 26 S.W. 201; State v. Cross, 68 Iowa, 180, 26 N.W. 62; State v. Daley, 53 Vt. 442, 38 Am. Rep. 694; and Robertson v. State, 40 Fla. 509, 24 So. 474.
I also think it was error for the trial judge to exclude the evidence of threats against the appellant by the deceased not amounting to threats of death or great bodily harm. If the deceased was the aggressor and brought about the difficulty, the offense, even if a violation of the law, might be reduced from murder to manslaughter, and it was also important to show threats of violence as showing the motive for the deceased to become the aggressor.
The evidence for the defendant was to the effect that the deceased ran the appellant out of the country. The evidence for the state appears to be strong, and is supported by more witnesses than the evidence for the defendant; still the defendant had witnesses beside himself to show that the deceased was the aggressor, and the defendant was entitled to all the evidence in his favor. Threats were certainly competent to show a danger of death or great bodily harm. *Page 266 
For the reasons indicated, I think the judgment should be reversed and the cause remanded for a retrial on appropriate evidence.